139 U.S. 624 (1891)
MASON
v.
ROBERTSON.
No. 277.
Supreme Court of United States.
Argued April 1, 1891.
Decided April 13, 1891.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*626 Mr. Edward Hartley (with whom was Mr. Walter H. Coleman on the brief) for plaintiff in error.
Mr. Assistant Attorney General Parker for defendant in error.
MR. JUSTICE GRAY, after stating the case as above, delivered the opinion of the court.
The ruling below was in accordance with decisions in other circuits. Biddle v. Hartranft, 29 Fed. Rep. 90; Lloyd v. McWilliams, 31 Fed. Rep. 261. But it appears to us to have proceeded upon an erroneous view of the statute, as applied to the case before the court.
The general scope of the similitude clause in the customs acts is defined in a recent judgment of this court, delivered by Mr. Justice Field, as follows: "To place articles among those designated as enumerated, it is not necessary that they should be specifically mentioned. It is sufficient that they are *627 designated in any way to distinguish them from other articles. Thus, the words `manufactures of which steel is a component part,' and `manufactures of which glass is a component part,' have been held a sufficient designation to render the goods enumerated articles under the statute, and take them out of the similitude clause. Arthur v. Sussfield, 96 U.S. 128. Upon the same principle, `manufactures of hair' must be held a sufficient designation to place such manufactures among the enumerated articles." Arthur v. Butterfield, 125 U.S. 70, 76, 77. So the description, "manufactures composed wholly of cotton," or even "manufactures of cotton," has been held to be a sufficient enumeration. Stuart v. Maxwell, 16 How. 150; Fisk v. Arthur, 103 U.S. 431. See also Hartranft v. Meyer, 135 U.S. 237.
In the customs act of 1883, Schedule A, entitled "Chemical Products," besides defining the duties on more than a hundred kinds of such products, makes the duty on "all chemical compounds and salts, by whatever name known, and not specially enumerated or provided for in this act, twenty-five per centum ad valorem." The designation, "all chemical compounds and salts, by whatever name known," includes all chemical compounds and chemical salts, used then or thereafter in any science or art, as clearly as if the proper names of each and all of them had been given. Bichromate of soda, being undoubtedly a chemical compound and a chemical salt, is within the very words of the schedule, and cannot therefore be treated as a non-enumerated article, within the similitude clause. The manifest intent of Congress was that every kind of chemical compound and of chemical salt, by whatever name known, should have a fixed rate of duty, to be ascertained quickly and easily by the schedule of chemical products, without entering upon a comparison, under the similitude clause, of "material, quality, texture or the use to which it may be applied," which, though affording a convenient and valuable test as applied to many articles of manufacture, would often be found difficult of application to chemical products, without such scientific knowledge and investigation as could not be expected of custom-house officers.
*628 It was argued for the United States that this conclusion would be inconsistent with the decisions in Stuart v. Maxwell, 16 How. 150, and in Arthur v. Fox, 108 U.S. 125. But we cannot perceive any such inconsistency. In neither of those cases was there any question between the similitude clause and a clause specially enumerating, describing or designating a particular class of goods. In Stuart v. Maxwell, the question was between the similitude clause and a general clause covering "all goods, wares and merchandise, imported from foreign countries, and not specially provided for in this act." Act of July 30, 1846, c. 74, § 3; 9 Stat. 43. In Arthur v. Fox, the question was between successive sentences of the similitude clause itself, as applied to an article admitted not to be enumerated.
Judgment reversed, and case remanded with directions to set aside the verdict, and to take further proceedings in conformity with this opinion.